DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/11/2022 has been entered.
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. Applicant argues the prior art fails to teach the limitations of claims 1, 11, and 20, specifically the claimed thicknesses, and the anti-reflective coating facilitates non-reflection of UV light at up to 120 degrees total incident angle. Examiner respectfully disagrees.
Regarding applicant’s argument that the prior art fails to teach the limitations of claims 1, 11, and 20, specifically the claimed thicknesses, Examiner notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). In this case, the layers in the claimed configuration are taught in Nakano and Avetisian, therefore interpreted to provide the general conditions to be disclosed in the prior art.  Thus, to adjust the size/thicknesses of the respective low and high index layers would merely involve routine skill in the art. Doing so would allow for adequate mechanical stability while maintaining spectral characteristics of the layer.
Regarding applicant’s argument that the prior art fails to teach the anti-reflective coating facilitates non-reflection of UV light at up to 120 degrees total incident angle, Examiner notes Nakano, Figure 9, [0172, 0174], 30 degrees on the eye side is viewed to be 120 degrees total incident angle, therefore viewed to teach the claimed limitation. Additionally Avetisian, at least Figure 5; [0036]; 30 degrees on the back-side is viewed to be 120 degrees total incident angle, therefore viewed to teach the claimed limitation.
Claim Objections
Claim 1 is objected to because of the following informalities: in lines 10 and 12, “the low index composition” and “the high index composition”, respectively, lack antecedent basis. For examination purpose, “the low index composition” will be read as “a low index composition”, and “the high index composition” will be read as “a high index composition”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, and 20 recite “the anti-reflective coating facilitates non-reflection of UV light at up to 120 degrees total incident angle”. Claims 2-10 are dependent on claim 1, and therefore inherit at least the same deficiencies. Claims 12-19 are dependent on claim 11, and therefore inherit at least the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (2002/0024705, of record) in view of Avetisian et al. (2016/0003982, of record).

Regarding claim 1, as best understood, Nakano discloses an anti-reflection lens (at least Figures 1, 6, and 7; 10, optical element), the lens comprising: a substrate (11, base material) having a first face (left hand side face of 11, base material) and a second face (10B, object side surface), the faces being defined by UV absorbing properties ([0158] teaches UV absorbers in the base material), at least one of the first face and the second face of the substrate comprising an anti-reflective coating (12, reflection preventing layer; [0129] teaches the reflection preventing layer may be formed on both surfaces of the base material; [0158] teaches a multilayer formed on each surface), whereby the anti-reflective coating helps minimize reflection of light in the visible range of light between 400 to 700 nanometers and the ultra violet range of light between 300 to 400 nanometers (Figures 6 and 7), the anti-reflective coating including: an adhesion composition on the at least one of the first face and the second face (Table 7, resin layer); a first layer of a low index composition (Table 7, fifth layer, depicted to be made of SiO2, which is a low index material) on the adhesion composition (Table 7, fifth layer is on resin layer); a first layer of a high index composition (Table 7, fourth layer, depicted to be made of ZrO2, which is a high index material) on the first layer of the low index composition (Table 7, fourth layer is on fifth layer); a second layer of the low index composition (Table 7, third layer, depicted to be made of SiO2) on the first layer of the high index composition (Table 7, third layer is on fourth layer); a second layer of the high index composition (Table 7, second layer, depicted to be made of ZrO2) on the second layer of the low index composition (Table 7, second layer is on third layer); a third layer of the low index composition (Table 7, first layer, depicted to be made of SiO2) on the second layer of the high index composition (Table 7, first layer is on second layer); and whereby the anti-reflective coating helps minimize reflection of light in the visible range of light between 400 to 700 nanometers and the ultraviolet range of light between 300 to 400 nanometers (Figure 7) and the anti-reflective coating facilitates non-reflection of UV light at up to 120 degrees total incident angle (Figure 9, [0172, 0174], 30 degrees on the eye side is viewed to be 120 degrees total incident angle).
Nakano fails to teach the thicknesses (164.53, 14.16, 23.5, 101, 76.19 nm) of the respective index materials and a superhydrophobic composition on the third layer of the low index composition.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the low index compositions and the high index compositions to be 164.53, 14.16, 23.5, 101, 76.19 nm, respectively as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for adequate mechanical stability while maintaining spectral characteristics of the layer.
The modified Nakano fails to teach a superhydrophobic composition on the third layer of the low index composition. The modified Nakano and Avetisian are related because both teach an anti-reflection lens.
Avetisian discloses an anti-reflection lens comprising a superhydrophobic composition on the third layer of the low index composition (layer 10 is on layer 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Nakano to incorporate the teachings of Avetisian and provide a superhydrophobic composition on the third layer of the low index composition. Doing so would allow for improved durability to the anti-reflection lens.

Regarding claim 2, the modified Nakano discloses the lens of claim 1, wherein the substrate is defined by an internal absorption configured to absorb at least 97 percent of ultraviolet light ([0158] teaches the UV absorbers in the base material absorb 100% of UV rays from 280 to 400 nm).

Regarding claim 3, the modified Nakano discloses the lens of claim 1, wherein the anti-reflective coating comprises a first anti-reflective coating on the first face of the substrate, and further comprising a second anti-reflective coating on the second face of the substrate ([0129] teaches the reflection preventing layer may be formed on both surfaces of the base material; [0158] teaches a multilayer formed on each surface).

Regarding claim 4, the modified Nakano discloses the lens of claim 3, wherein the second anti-reflective coating comprises a layer of the low index composition (Table 6, fifth layer, depicted to be made of SiO2, which is a low index material).
The modified Nakano fails to teach the low index composition having a thickness of about 164.53.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the low index composition to be 164.53 nm, respectively as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for adequate mechanical stability while maintaining spectral characteristics of the layer.

Regarding claim 5, the modified Nakano discloses the lens of claim 4, wherein the second anti-reflective coating comprises a layer of the high index composition (Table 6, fourth layer, depicted to be made of Y2O3, which is a high index material).
The modified Nakano fails to teach the high index composition having a thickness of about 14.16.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the high index composition to be 14.16 nm, respectively as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for adequate mechanical stability while maintaining spectral characteristics of the layer.

Regarding claim 6, the modified Nakano discloses the lens of claim 5, wherein the second anti-reflective coating comprises a layer of the low index composition (Table 6, third layer, depicted to be made of ITO, which may be considered a low index material).
The modified Nakano fails to teach the low index composition having a thickness of about 23.5.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the low index composition to be 23.5 nm, respectively as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for adequate mechanical stability while maintaining spectral characteristics of the layer.

Regarding claim 7, the modified Nakano discloses the lens of claim 6, wherein the second anti-reflective coating comprises a layer of the high index composition (Table 6, second layer, depicted to be made of HfO2, which is a high index material).
The modified Nakano fails to teach the high index composition having a thickness of about 101 nm.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the high index composition to be 101 nm, respectively as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for adequate mechanical stability while maintaining spectral characteristics of the layer.

Regarding claim 8, the modified Nakano discloses the lens of claim 7, wherein the second anti-reflective coating comprises a layer of the low index composition (Table 6, first layer, depicted to be made of SiO2).
The modified Nakano fails to teach the low index composition having a thickness of about 76.19.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the low index composition to be 76.19 nm, respectively as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for adequate mechanical stability while maintaining spectral characteristics of the layer.

Regarding claim 9, the modified Nakano discloses the lens of claim 3, wherein each layer of the low index composition comprises SiO.sub.2 (Table 7, [0161]).

Regarding claim 10, the modified Nakano discloses the lens of claim 3, wherein each layer of the high index composition comprises ZrO.sub.2 (Table 7, [0161]).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avetisian et al. (2016/0003982, of record) in view of Shu et al. (Examiner provided machine translation of JP 2000047145 A, of record) in view of Nakano (2002/0024705, of record) in view of Yan et al. (2012/0019915, of record) in view of Schulz et al. (2014/0374377, of record).

Regarding claim 11, Avetisian discloses a method for treating a viewing lens to reduce reflections (Figure 1, Chart 1), the method comprising: providing a substrate (Chart 1, Example 1, substrate), the substrate having a first face (surface of substrate that is adjacent to the primer layer depicted in Chart 1) and a second face (surface of substrate that is away from the primer layer), applying an anti-reflective coating in multiple layers on at least one face of the substrate (Chart 1, Example 1 depicts layers 2-10 on the substrate surface), the anti-reflective coating comprising an adhesion composition (layer 4, adhesion layer), a first layer of a low index composition (layer 5), a first layer of a high index composition (layer 6), a second layer of the low index composition (layer 7), a second layer of the high index composition (layer 8), a third layer of the low index composition (layer 9) on the second layer of the high index composition (Chart 1, Example 1, layer 9 is on layer 8) and a superhydrophobic composition (layer 10), the compositions being sequentially applied in layers as follows: applying the adhesion composition (layer 4); applying the first layer of the low index composition on the adhesion composition (layer 5 is on layer 4); applying the first layer of the high index composition on the first layer of the low index composition (layer 6 is on layer 5); applying the second layer of the low index composition on the first layer of the high index composition (layer 7 is on layer 6); applying the second layer of the high index composition on the second layer of the low index composition (layer 8 is on layer 7); applying the third layer of the low index composition on the second layer of the high index composition (layer 9 is on layer 8); and applying the superhydrophobic composition on the third layer of the low index composition (layer 10 is on layer 9); and integrating the substrate into a viewing device (at least [0002]); and whereby the anti-reflective coating helps minimize reflection of light in the visible range of light between 400 to 700 nanometers (at least Figure 5) and the ultraviolet range of light between 300 to 400 nanometers (at least Figure 5) and the anti-reflective coating facilitates non-reflection of UV light at up to 120 degrees total incident angle (at least Figure 5; [0036]; 30 degrees on the back-side is viewed to be 120 degrees total incident angle).
Avetisian fails to teach the method is for placental mammals with dichromatic vision, the method comprising: the substrate being defined by ultraviolet light absorbing properties; removing debris from the faces of the substrate; plasma etching the faces of the substrate; and the thicknesses (164.53, 14.16, 23.5, 101, 76.19 nm) of the respective index materials. Avetisian and Shu are related because both teach a method for treating a viewing lens to reduce glare and reflections.
Shu discloses a method for treating a viewing lens to reduce reflections for dichromatic vision (at least [0001] teaches reducing reflection to improve corrective effects for correcting color vision disorders such as color blindness, which is known in the art to be synonymous to dichromatic vision).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Avetisian to incorporate the general teachings of Shu and provide wherein the method is for correcting dichromatic vision. Doing so would allow for reduction of interference in eye shadow image formation and correct color vision abnormality.
Furthermore, the Applicant is also reminded that claim preamble language may not be treated as a limitation where it merely states an intended use of the system and is unnecessary to define the invention. Catalina Marketing Int'l Inc. v. Coolsavings.com, Inc., Fed. Cir., No. 01-1324, 5/8/02. It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Accordingly, the functional claim language including the intended use set forth in the preamble, specifically reduce reflections for placental mammals, has not been given the same patentable weight as a positively recited feature or structural relationship. Instead the Examiner has applied any prior art thereto by deducing whether the structure disclosed or taught by the reference is capable of performing the functional limitations and the intended use or purpose recited in the preamble, within the overall context of the claim, as applicable. 
The modified Avetisian fails to teach the substrate being defined by ultraviolet light absorbing properties; removing debris from the faces of the substrate; plasma etching the faces of the substrate; and the thicknesses (164.53, 14.16, 23.5, 101, 76.19 nm) of the respective index materials. The modified Avetisian and Nakano are related because both teach a method for treating a viewing lens to reduce glare and reflections.
Nakano discloses a method for treating a viewing lens to reduce glare and reflections wherein the substrate is defined by ultraviolet light absorbing properties ([0158] teaches UV absorbers in the base material).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Avetisian to incorporate the teachings of Nakano and provide wherein the substrate is defined by ultraviolet light absorbing properties. Doing so would allow for sufficient extinction of undesirable light in the UV wavelength, thereby improving the reduction of unwanted reflections.
The modified Avetisian fails to teach removing debris from the faces of the substrate; plasma etching the faces of the substrate; and the thicknesses (164.53, 14.16, 23.5, 101, 76.19 nm) of the respective index materials. The modified Avetisian and Yan are related because both teach a method for treating a viewing lens to reduce glare and reflections.
Yan discloses a method for treating a viewing lens to reduce glare and reflections comprising removing debris from the faces of the substrate (at least [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Avetisian to incorporate the teachings of Yan and provide removing debris from the faces of the substrate. Doing so would ensure the viewing lens is free from unwanted dust/debris, thereby improving image quality observed.
The modified Avetisian fails to teach plasma etching the faces of the substrate; and the thicknesses (164.53, 14.16, 23.5, 101, 76.19 nm) of the respective index materials. The modified Avetisian and Schulz are related because both teach a method for treating a viewing lens to reduce glare and reflections.
Schulz discloses a method for treating a viewing lens to reduce glare and reflections comprising plasma etching the faces of the substrate (at least [0023-0026] teach plasma etching the surface of the substrate to produce an antireflection coating).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Avetisian to incorporate the teachings of Schulz and provide plasma etching the faces of the substrate. Doing so would allow for greater adhesion between the substrate and adjacent layer, thereby improving the durability of the lens.
The modified Avetisian fails to teach the thicknesses (164.53, 14.16, 23.5, 101, 76.19 nm) of the respective index materials.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the low index compositions and the high index compositions to be 164.53, 14.16, 23.5, 101, 76.19 nm, respectively as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for adequate mechanical stability while maintaining spectral characteristics of the layer.

Regarding claim 12, the modified Avetisian discloses the method of claim 11, further comprising a step of etching the faces of the substrate with an etching device (Schulz: at least [0023-0026] teach plasma etching the surface of the substrate to produce an antireflection coating).

Regarding claim 13, the modified Avetisian discloses the method of claim 11, wherein applying an anti-reflective coating comprises applying a first anti-reflective coating on the first face of the substrate (Chart 1, Example 1 depicts layers 2-10 on the substrate surface), and further comprising applying a second anti-reflective coating on the second face of the substrate (Nakano: [0129] teaches the reflection preventing layer may be formed on both surfaces of the base material; [0158] teaches a multilayer formed on each surface) comprising applying the low index composition (Nakano: Table 6, fifth layer, depicted to be made of SiO2, which is a low index material).
The modified Avetisian fails to teach applying 164.53 nanometers of the low index composition.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the low index composition to be 164.53 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for adequate mechanical stability while maintaining spectral characteristics of the layer.

Regarding claim 14, the modified Avetisian discloses the method of claim 13, wherein, applying the second anti-reflective coating on the second face of the substrate further comprises applying the high index composition (Nakano: Table 6, fourth layer, depicted to be made of Y2O3, which is a high index material).
The modified Avetisian fails to teach applying 14.16 nanometers of the high index composition.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the high index composition to be 14.16 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for adequate mechanical stability while maintaining spectral characteristics of the layer.

Regarding claim 15, the modified Avetisian discloses the method of claim 14, wherein, applying the second anti-reflective coating on the second face of the substrate further comprises applying the low index composition (Nakano: Table 6, third layer, depicted to be made of ITO, which may be considered a low index material).
The modified Avetisian fails to teach applying 23.5 nanometers of the low index composition.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the low index composition to be 23.5 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for adequate mechanical stability while maintaining spectral characteristics of the layer.

Regarding claim 16, the modified Avetisian discloses the method of claim 15, wherein, applying the second anti-reflective coating on the second face of the substrate further comprises applying the high index composition (Nakano: Table 6, second layer, depicted to be made of HfO2, which is a high index material).
The modified Avetisian fails to teach applying 101 nanometers of the high index composition.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the high index composition to be 101 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for adequate mechanical stability while maintaining spectral characteristics of the layer.

Regarding claim 17, the modified Avetisian discloses the method of claim 11, further comprising a step of dipping the substrate into a primer solution, if the substrate is not hard-coated (Yan: at least [0034, 0036]).

Regarding claim 18, the modified Avetisian discloses the method of claim 11, further comprising a step of spinning the primer solution onto the substrate, if the substrate is not hard-coated (Yan: at least [0034, 0036]).

Regarding claim 19, the modified Avetisian discloses the method of claim 11, further comprising a step of curing the substrate in an oven, if the substrate is not hard-coated (Yan: at least [0081]).

Regarding claim 20, Avetisian discloses a method for treating a viewing lens to reduce reflections (Figure 1, Chart 1), the method comprising: providing a substrate (Chart 1, Example 1, substrate), the substrate having a first face (surface of substrate that is adjacent to the primer layer depicted in Chart 1) and a second face (surface of substrate that is away from the primer layer), applying the anti-reflective coating in multiple layers on at least one face of the substrate (Chart 1, Example 1 depicts layers 2-10 on the substrate surface), the anti-reflective coating comprising an adhesion composition (layer 4, adhesion layer), a low index composition (layers 5, 7, and 9), a high index composition (layers 6 and 8), and a superhydrophobic composition (layer 10), the compositions being sequentially applied in layers as follows: applying the adhesion composition (layer 4); applying a first layer of the low index composition (layer 5); applying a first layer of the high index composition (layer 6) on the first layer of the low index composition (layer 6 is on layer 5); applying a second layer of the low index composition (layer 7) on the first layer of the high index composition (layer 7 is on layer 6); applying a second layer of the high index composition (layer 8) on the second layer of the low index composition (layer 8 is on layer 7); applying a third layer of the low index composition (layer 9) on the second layer of the low index composition (layer 9 is on layer 8); applying the superhydrophobic composition (layer 10) on the third layer of the low index composition (layer 10 is on layer 9); and integrating the substrate into a viewing device (at least [0002]); and whereby the anti-reflective coating helps minimize reflection of light in the visible range of light between 400 to 700 nanometers (at least Figure 5) and the ultraviolet range of light between 300 to 400 nanometers (at least Figure 5) and the anti-reflective coating facilitates non-reflection of UV light at up to 120 degrees total incident angle (at least Figure 5; [0036]; 30 degrees on the back-side is viewed to be 120 degrees total incident angle).
Avetisian fails to teach the method is for placental mammals with dichromatic vision, the method comprising: the substrate being defined by ultraviolet light absorbing properties; removing debris from the faces of the substrate; etching the faces of the substrate with an etching device; plasma etching the faces of the substrate to prepare the faces for adhesion of an anti-reflective coating; if the substrate is not hard-coated, dipping the substrate into a primer solution; if the substrate is not hard-coated, spinning the primer solution onto the substrate; if the substrate is not hard-coated, curing the substrate in an oven; and applying the thicknesses (164.53, 14.16, 23.5, 101, 76.19 nm) of the respective index materials. Avetisian and Shu are related because both teach a method for treating a viewing lens to reduce glare and reflections.
Shu discloses a method for treating a viewing lens to reduce reflections for dichromatic vision (at least [0001] teaches reducing reflection to improve corrective effects for correcting color vision disorders such as color blindness, which is known in the art to be synonymous to dichromatic vision).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Avetisian to incorporate the general teachings of Shu and provide wherein the method is for correcting dichromatic vision. Doing so would allow for reduction of interference in eye shadow image formation and correct color vision abnormality.
Furthermore, the Applicant is also reminded that claim preamble language may not be treated as a limitation where it merely states an intended use of the system and is unnecessary to define the invention. Catalina Marketing Int'l Inc. v. Coolsavings.com, Inc., Fed. Cir., No. 01-1324, 5/8/02. It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Accordingly, the functional claim language including the intended use set forth in the preamble, specifically reduce reflections for placental mammals, has not been given the same patentable weight as a positively recited feature or structural relationship. Instead the Examiner has applied any prior art thereto by deducing whether the structure disclosed or taught by the reference is capable of performing the functional limitations and the intended use or purpose recited in the preamble, within the overall context of the claim, as applicable.
The modified Avetisian fails to teach the substrate being defined by ultraviolet light absorbing properties; removing debris from the faces of the substrate; etching the faces of the substrate with an etching device; plasma etching the faces of the substrate to prepare the faces for adhesion of an anti-reflective coating; if the substrate is not hard-coated, dipping the substrate into a primer solution; if the substrate is not hard-coated, spinning the primer solution onto the substrate; if the substrate is not hard-coated, curing the substrate in an oven; and applying the thicknesses (164.53, 14.16, 23.5, 101, 76.19 nm) of the respective index materials. The modified Avetisian and Nakano are related because both teach a method for treating a viewing lens to reduce glare and reflections.
Nakano discloses a method for treating a viewing lens to reduce reflections wherein the substrate is defined by ultraviolet light absorbing properties ([0158] teaches UV absorbers in the base material).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Avetisian to incorporate the teachings of Nakano and provide wherein the substrate is defined by ultraviolet light absorbing properties. Doing so would allow for sufficient extinction of undesirable light in the UV wavelength, thereby improving the reduction of unwanted reflections.
The modified Avetisian fails to teach removing debris from the faces of the substrate; etching the faces of the substrate with an etching device; plasma etching the faces of the substrate to prepare the faces for adhesion of an anti-reflective coating; if the substrate is not hard-coated, dipping the substrate into a primer solution; if the substrate is not hard-coated, spinning the primer solution onto the substrate; if the substrate is not hard-coated, curing the substrate in an oven; and applying the thicknesses (164.53, 14.16, 23.5, 101, 76.19 nm) of the respective index materials. The modified Avetisian and Yan are related because both teach a method for treating a viewing lens to reduce glare and reflections.
Yan discloses a method for treating a viewing lens to reduce glare and reflections comprising removing debris from the faces of the substrate (at least [0038]); if the substrate is not hard-coated, dipping the substrate into a primer solution (at least [0034, 0036]); if the substrate is not hard-coated, spinning the primer solution onto the substrate (at least [0034, 0036]); if the substrate is not hard-coated, curing the substrate in an oven (at least [0081]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Avetisian to incorporate the teachings of Yan and provide removing debris from the faces of the substrate; if the substrate is not hard-coated, dipping the substrate into a primer solution; if the substrate is not hard-coated, spinning the primer solution onto the substrate; if the substrate is not hard-coated, curing the substrate in an oven. Doing so would ensure the viewing lens is free from unwanted dust/debris, and ensure adequate durability of the lens thereby improving image quality observed.
The modified Avetisian fails to teach etching the faces of the substrate with an etching device; plasma etching the faces of the substrate to prepare the faces for adhesion of an anti-reflective coating; and applying the thicknesses (164.53, 14.16, 23.5, 101, 76.19 nm) of the respective index materials. The modified Avetisian and Schulz are related because both teach a method for treating a viewing lens to reduce glare and reflections.
Schulz discloses a method for treating a viewing lens to reduce glare and reflections comprising etching the faces of the substrate with an etching device (at least [0023-0026] teach plasma etching the surface of the substrate to produce an antireflection coating); plasma etching the faces of the substrate to prepare the faces for adhesion of an anti-reflective coating (at least [0023-0026] teach plasma etching the surface of the substrate to produce an antireflection coating).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Avetisian to incorporate the teachings of Schulz and provide etching the faces of the substrate with an etching device; plasma etching the faces of the substrate to prepare the faces for adhesion of an anti-reflective coating. Doing so would allow for greater adhesion between the substrate and adjacent layer, thereby improving the durability of the lens.
The modified Avetisian fails to teach applying the thicknesses (164.53, 14.16, 23.5, 101, 76.19 nm) of the respective index materials.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the low index compositions and the high index compositions to be 164.53, 14.16, 23.5, 101, 76.19 nm, respectively as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for adequate mechanical stability while maintaining spectral characteristics of the layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872